                      UNITED STATES DISTRICT COURT                 MAY 21 2019
                      EASTERN DISTRICT OF VIRGINIAI
                               Norfolk Division



UNITED STATES OF AMERICA,

     V.                                          CRIMINAL NO. 2:18crll3


ADONIS PERRY,

                  Defendant.




                                    ORDER


     This    matter   comes     before   the    court   on   the     Defendant's


Objections to the Report and Recommendation             C^R&R") filed by the

United States Magistrate Judge on the Defendant's ^^First Motion to

Suppress    on   Superseding    Indictment"     (^^Motion").    The    Defendant

filed his Motion on September 23, 2018. EOF No. 28. The United

States filed a Response on September 25, 2018, EOF No. 29, and the

Defendant filed a Reply on September 25, 2018, EOF No. 30. On

September 26, 2018, this court referred the Motion to United States

Magistrate Judge Douglas E. Miller, pursuant to the provisions of

28 U.S.C. § 636(b)(1)(B) and Federal Rule of Criminal Procedure

59(b), to conduct hearings, including evidentiary hearings, and to

submit to the undersigned district judge proposed findings of fact

and recommendations for disposition of the Motion. ECF No. 31.

     The    Magistrate   Judge    held   an    evidentiary     hearing    on     the

Defendant's Motion on October 24, 2018. ECF No. 43. A transcript

of the hearing was subsequently filed on October 29, 2018. Id. The
R&R on the Defendant's Motion was filed on November 9, 2018. ECF

No. 48. In the R&R, the parties were advised of their right to

file written objections to the findings and recommendations made

by the Magistrate Judge. Id. at 15-16. On December 21, 2018, the

Defendant filed Objections to the R&R. ECF No. 61.^ On January 4,

2019,    the    United     States    filed       a    Response    to   the   Defendant's

Objections. ECF No. 67.

       On January 8, 2019, the court determined that it would hold

in abeyance its consideration of the Defendant's Objections to the

R&R,    pending      the   outcome    of     a       competency   evaluation     of   the

Defendant ordered on January 7, 2019. ECF No. 73. On May 14, 2019,

the    court determined that the             Defendant is         competent to stand

trial,     as   he    is    capable    of        understanding         the   nature   and




        ^ The Defendant's Motion was filed through his first attorney.
Assistant Federal Public Defender Andrew Grindrod. See ECF No. 28.
Mr. Grindrod also represented the Defendant during the evidentiary
hearing before the Magistrate Judge on October 24, 2018. See ECF
No. 43. Subsequent to the R&R being filed, Mr. Grindrod moved to
withdraw   from  further   representation  of   the  Defendant  on
November 20, 2018. ECF No. 51. That same day, Mr. Grindrod, on
behalf of the Defendant, moved for an extension of time to file
Objections to the R&R, ECF No. 52, which motion the court granted
on November 26, 2018, ECF No. 54. On December 4, 2018, the court
granted   Mr.   Grindrod's   Motion  to   withdraw  from   further
representation of the Defendant, ECF No. 55, and that same day
appointed Mr. Lawrence Woodward to represent the Defendant, ECF
No. 57. On December 12, 2018, Mr. Woodward moved for an additional
extension of time to file Objections to the R&R so that he would
have a full opportunity to review the case. ECF No. 58. The court
granted said motion that same day. ECF No. 59. The Defendant,
through Mr. Woodward, then filed his Objections to the R&R on
December 21, 2018. ECF No. 61.
consequences of the proceedings against him, and is able to assist

properly in his defense. ECF No. 85. Accordingly, the court will

proceed to consider the Defendant's Objections.

       In his Motion, the Defendant argues that evidence obtained by

police officers during a traffic stop of the Defendant and his

companion must be suppressed because the officers impermissibly

expanded the scope of the traffic stop, violating the Defendant's

Fourth Amendment right to be free from unreasonable seizure. ECF

No. 28. The R&R recommends that the Defendant's Motion be denied


because     the   facts   and   circumstances    of   the    Defendant's       traffic


stop created sufficient reasonable suspicion to warrant the length

of the Defendant's detention. ECF No. 48. The Defendant objects to

the    Magistrate     Judge's      credibility    determination          of    Officer

Miller, one of the police officers who conducted the Defendant's

traffic stop. ECF No. 61 at 1. The Defendant further objects to

the    Magistrate     Judge's     legal    conclusion       that   the    facts     and

circumstances of the Defendant's traffic stop justified the length

of the Defendant's detention. Id. at 2.


       Pursuant to Rule 59(b)(3) of the Federal Rules of Criminal

Procedure, the court, having reviewed the record in its entirety,

shall make a ^ novo determination of those portions of the R&R to

which the Defendant has specifically objected. Id. The court may

accept, reject, or modify, in whole or in part, the recommendation

of    the   magistrate    judge,    or    recommit    the   matter   to       him   with
instructions. Id. Where a party objects to a magistrate judge's

credibility determinations, the district court must conduct a de

novo credibility determination, but the court need not ^^rehear the

contested   testimony"   in   order    to    make       its   credibility

determination. United States v. Raddatz, 447 U.S. 667, 674 (1980).

Rather, the district court may consider the record developed by

the Magistrate   Judge to make a ^ novo determination on the

credibility of witnesses. Id. at 676-77.

     This court, having examined the Objections to the Magistrate

Judge's R&R, having reviewed the record of the proceedings before

the Magistrate Judge, and having made ^ novo findings with respect

thereto, OVERRULES the Defendant's Objections, and hereby ADOPTS

and APPROVES IN FULL the credibility determinations, findings of

fact, recommendations, and legal conclusions, as set forth in the

R&R of the United States Magistrate Judge filed on November 9,

2018. Accordingly, the Defendant's ^^First Motion to Suppress on

Superseding Indictment," EOF No. 28, is DENIED.

     The Clerk is DIRECTED to forward a copy of this Order to the

Defendant's counsel and the Assistant United States Attorney.

     IT IS SO ORDERED.                              M
                                       Rebecca Beach Smith
                                ^_ United States District Judge
                              REBECCA BEACH SMITH
                              UNITED STATES DISTRICT JUDGE




May Sl-1 2019
